PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
The Procter & Gamble Company
Application No. 17/024,838
Filed: 18 Sep 2020
For: DENTIFRICE COMPOSITIONS FOR TREATMENT OF DENTAL BIOFILM
Docket No. AA1371
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.55(e), filed June 21, 2022, to accept an unintentionally delayed claim under 35 U.S.C. § 119(a)-(d) or (f), or 35 U.S.C. § 365 (a) or (b), for benefit of priority to the filing date of foreign Chinese Application No. PCT/CN2019/109455, filed September 30 2019.  

The petition under 37 CFR 1.55(e) is GRANTED.

A petition under 37 CFR 1.55(e) requires:


(1) The priority claim under 35 U.S.C. 119(a) through (d) or (f), 365(a) or (b), or 386(a) or 386(b) in an application data sheet (§ 1.76(b)(6) ), identifying the foreign application to which priority is claimed, by specifying the application number, country (or intellectual property authority), day, month, and year of its filing, unless previously submitted; 

(2) A certified copy of the foreign application, unless previously submitted or an exception in paragraph (h), (i), or (j) of this section applies; 

(3) The petition fee as set forth in § 1.17(m); and 

(4) A statement that the entire delay between the date the priority claim was due under this section and the date the priority claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

All of the above requirements having been satisfied, the priority claim under 35 U.S.C. § 119(a)-(d) or (f), or 35 U.S.C. § 365 (a) or (b), is accepted as being unintentionally delayed.
	
A corrected Filing Receipt is enclosed.
The application is being forwarded to the Office of Data Management to await Applicant’s submission of the issue fee in response to the Notice of Allowance mailed May 16, 2022.

Telephone inquiries concerning this decision may be directed to Attorney Advisor Cliff Congo at 571-272-3207.
	
/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        
Enc: corrected Filing Receipt